DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent E. Vecchia (Reg. No. 48,011)  on August 11, 2022.

The application has been amended as follows: 
In claim 34 (line  1)  after  “A”  and before “machine-readable” insert                        ---non-transitory--. 





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance Claim 21 requires among other things: 
 A processor comprising: multiple levels of cache, including a Level 1 (L1) cache; a decoder to decode a Single Instruction, Multiple Data (SIMD) compare instruction,…; an execution unit coupled with the decoder, the execution unit to perform operations corresponding to the SIMD compare instruction, including to: for each of the plurality of bits that is one: compare the corresponding data element of the first plurality of data elements with at least one of the second plurality of data elements; and store a corresponding comparison result in a destination, the corresponding comparison result indicative of whether the corresponding data element of the first plurality of data elements matches any of the second plurality of data elements..
Claims 31 requires among other things
 A method comprising: receiving a Single Instruction, Multiple Data (SIMD) compare instruction;…; receiving a second plurality of data elements of a second string of characters from a second SIMD register; receiving a plurality of bits corresponding to different ones of the first plurality of data elements from a third source register; and for each of the plurality of bits that is one: comparing the corresponding data element of the first plurality of data elements with at least one of second plurality of data elements; and storing a corresponding comparison result in a result indicative of whether the corresponding data element of the first plurality of data elements matches any of the second plurality of data elements.
Claim 34 requires among other things:
 A non-transitory machine-readable medium having stored thereon instructions,…: receiving a Single Instruction, Multiple Data (SIMD) compare instruction: receiving a first plurality of data elements of a first string of characters from a first SIMD register; receiving a second plurality of data elements of a second string of characters from a second SIMD register; receiving a plurality of bits corresponding to different ones of the first plurality of data elements from a third source register; and for each of the plurality of bits that is one: comparing the corresponding data element of the first plurality of data elements with at least one of the second plurality of data elements; and storing a corresponding comparison result in a result indicative of whether the corresponding data element of the first plurality of data elements matches any of the second plurality of data elements.
Claims 37 requires among other things:
 A system comprising: a memory controller; and a processor coupled with the memory controller, the processor comprising: multiple levels of cache, including a Level 1 (L1) cache; a decoder…, and the third source register to store a plurality of bits corresponding to different ones of the first plurality of data elements; an execution unit coupled with the decoder, the execution unit to perform operations corresponding to the SIMD compare instruction, including to: for each of the plurality of bits that is one: compare the corresponding data element of the first plurality of data elements with at least one of the second plurality of data elements; and store a corresponding comparison result in a destination, the corresponding comparison result indicative of whether the corresponding data element of the first plurality of data elements matches any of the second plurality of data elements.
Claims 42 requires among other things:
 A system comprising: a system memory; and a processor coupled with the system memory, the processor comprising: multiple levels of cache, including a Level 1 (L1) cache; a decoder to decode a Single Instruction, Multiple Data (SIMD) compare instruction, …and the third source register to store a plurality of bits corresponding to different ones of the first plurality of data elements; an execution unit coupled with the decoder, the execution unit to perform operations corresponding to the SIMD compare instruction, including to: for each of the plurality of bits that is one: compare the corresponding data element of the first plurality of data elements with at least one of the second plurality of data elements; and store a corresponding comparison result in a destination, the corresponding comparison result indicative of whether the corresponding data element of the first plurality of data elements matches any of the second plurality of data elements.
Claims 47 requires among other things: 

 An apparatus comprising: a plurality of registers to store 128-bit packed data operands, a decode circuit to decode instructions …wherein the second two bits being equal to OOB is to indicate that comparisons to be performed are to determine whether any of the valid data elements of the first and second 128-bit source packed data operands are equal, being equal to 01B is to indicate that the comparisons are to involve ranges, and being equal to 11B is to indicate that the comparisons are to determine whether the first and second 128-bit source packed data operands have an equal ordered plurality of data elements; a third two bits to control a negation operation, wherein the third two bits being equal to OOB is to indicate that all bits of a result of the comparisons are not to be negated, being equal to 01B is to indicate that said all bits of the result of the comparisons are to be negated, and being equal to 11B is to indicate that only bits of the result of the comparisons that correspond to the valid data elements of one of the first and second 128-bit source packed data operands are to be negated; and a fourth bit to indicate whether an index of a least significant set bit of a result of the negation operation, or an index of a most significant set bit of the result of the negation operation, is to be stored in a register. an execution circuit coupled with the decode circuit to perform operations corresponding to the first instruction.
The closest prior art includes Ford (patent application publication No. 2005/0132165) and Dieffendorff (patent No. 5,268,995).
Ford taught performing multiplexing operations on SIMD operations by creating a mask and using the mask consisting of control values to indicate which parts of the two source registers are to be selected.  (e.g., see paragraph 0261-0262). The corresponding data elements are compared and a value is written to the portion of the general purpose register that is being used to store the control values depending on whether a, or b, is equal of less than a (e.g., see paragraphs 0263-0264). Dieffendorf  a hierarchical memory including a data cache, instruction cache,  branch cache and memory  and register file (e.g., see fig. 2). Dieffendorf taught Z-compare instruction to compare fields of first data operand  to corresponding fields of second data operand.(e.g., see col. 10 ,lines 36-54)  Dieffendorf taught using Z-compare operation to generate bits of mask and  Diffendorf taught to performing compare operation  to provide select signal for controlling multiplexer(s). (e.g., see col. 9, lines 26-67). 
Dieffendorf taught pixels in a mask register  associated with logic 1s in the corresponding bit positions in the mask register are selected  by the associated multiplexor for merger into the register. The mask value is used to determine which pixels are to be stored in the memory (e.g., see col. 9, lines 26-67). 
However the closest prior art does not disclose  among other things the limitations of any of  claims 21,31,34,37, 42 or 47 as shown above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	NIshikwawa (patent  No. 5,551,210) disclose vector processing device using address data and mask information to generate signal that indicates which addresses are to accessed for the main memory (e.g., see abstract).
	Radigan (patent No. 5,55428) disclosed activity masking with mask context of SIMD processors (e.g. see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/           Primary Examiner, Art Unit 2183